17 A.3d 142 (2011)
418 Md. 591
The METROPOLITAN WASHINGTON ORTHOPAEDIC ASSOCIATION, CHARTERED, et al.
v.
Christina L. CERVIERI.
No. 111, September Term, 2010.
Court of Appeals of Maryland.
April 12, 2011.
Kevin A. Dunne (Matthew T. Vocci of Ober, Kaler, Grimes & Shriver, Baltimore, MD), on brief, for petitioners.
James R. Hammerschmidt (Paley, Rothman, Goldstein, Rosenberg, Eig & Cooper, Chartered, Bethesda, MD), on brief, for respondent.
Deborah Thompson Eisenberg, Esq., University of Maryland School of Law, Workers' Rights Clinic, Adam Farra, Esq., Baltimore, MD, Julie Glass Martin-Korb, Esq., Rockville, MD, for Amicus Curiae brief of Maryland Employment Lawyers Association, Metropolitan Washington Employment Lawyers Association and Public Justice Center in Support of Respondent.
BELL, C.J., HARRELL, BATTAGLIA, GREENE, MURPHY, ADKINS and BARBERA, JJ.
PER CURIAM ORDER.
The petition for writ of certiorari in the above-entitled case having been granted and argued, it is this 12th day of April, 2011,
ORDERED, by the Court of Appeals of Maryland, that the writ of certiorari be, and it is hereby, dismissed with costs, the *143 petition having been improvidently granted.